Dixon, J.
(dissenting). The opinion of the court in this case rests upon an assumption which, I think, is unwarranted, that the exposed surfaces of the sprag presented no indications of unsoundness. The fact that the sprag was unsound, as shown by the rottenness of the wood fibers when examined after the accident, was pfove'd and scarcely disputed at the trial, and the opinion before mentioned demonstrates the great probability, if not the certainty, that such unsoundness would be disclosed by the various sections to which the material had been subjected in making the sprag. This being so, two questions remained—first, whether it could reasonably be decided that the maker of the sprag, who was the alter ego of the defendant and a worker in wood, would have perceived the defect and discarded the material, if he had exercised due care in the process of manufacture and a due regard for the safety of those who were to use the sprag, and second, whether it could reasonably be decided that the defect might have escaped the observation of the plaintiff, even though he exercised due care in using the sprag—considering on the one hand the ample.opportunity for examination afforded to the manufacturer) and the high degree of care required of him in view of the serious danger incurred by the use of a rotten sprag, and, on the other hand, the right of the user to presume that sound material had been employed, and the slight opportunity for observation afforded to him as he picks up the sprag to stop an advancing car. I think it was lawful to - submit each of these questions to the jury, and that the jury had legal right to decide both of them in favor of the plaintiff.
*335For affirmance—Ti-ie Chancellor, Garrison, Hendrick- • son, Pitney, Swayze, Yredenburgh, Yoorhees. 7.
For reversal—Dixon, Bogert, Yroom. 3.